Citation Nr: 1619434	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for a left knee disorder for the period prior to July 29, 2013, and a rating higher than 30 percent beginning September 1, 2014, to include entitlement to a total disability rating based upon individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a higher rating than 20 percent for the Veteran's left knee disorder.   In March 2014, the RO granted a temporary total rating for convalescence for a total knee replacement effective July 29, 2013, and a 30 percent rating effective September 1, 2014.

The Veteran testified at a hearing before the undersigned in February 2016; a copy of the transcript is of record.  At the February 2016 hearing, the Veteran indicated that he was previously represented by The American Legion.  He, however, submitted VA Form 21-22 revoking this representation and proceeded pro se.  In addition, he submitted additional evidence and waived his right to initial review by the agency of original jurisdiction (AOJ), thereby authorizing the Board to consider such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The record reflects that the Veteran has had VA examinations in April 2010 and in July 2015 regarding his left knee disorder.  He has indicated that for the period prior to July 29, 2013, that all of his medical records have not been obtained and reviewed in making the determination that a rating higher than 20 percent was not warranted.  Accordingly, all of the outstanding medical treatment records must be obtained before a decision is made on this claim.

In addition, at the February 2016 Board hearing, the Veteran indicated that his left knee disorder had worsened since his July 2015 VA examination.  Thus, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's left knee disorder and its associated symptoms in order to appropriately decide this claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, the RO did not issue a supplemental statement of the case following the most recent July 2015 VA examination.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, including from the Orlando VA medical center, dated from February 2009 to October 2011 and from July 2015 forward.

2. Ask the Veteran to identify all non-VA (private) medical care providers that have treated him for his left knee disorder since February 2009, to include, but not limited to, Dr. Bonenberger at Orlando Health and the Jewel Orthopaedic Clinic.  Then, make arrangements to obtain all records that he adequately identifies.

3. Following receipt of any outstanding medical records, schedule the Veteran for an appropriate VA examination to determine the current severity of his left knee disorder.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner should also elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected left knee disorder on his employment. 

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected left knee disorder and opine as to the impact of the service-connected disability on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

4. Finally, readjudicate this claim in light of this and all other additional evidence. If this claim continues to be denied, send the Veteran a supplemental statement of the case and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

